Citation Nr: 0911243	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) and, if 
so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for depression and, if so, whether the reopened 
claim should be granted

3.  Entitlement to service connection for irritable bowel 
syndrome.

4.  Entitlement to service connection for right knee 
chondromalacia.

5.  Entitlement to service connection for residual pain (due 
to) cellulitis of the left knee.

6.  Entitlement to service connection for residuals of a back 
injury.

7.  Entitlement to service connection for morbid obesity 
(claimed as weight gain due to medication).

8.  Entitlement to service connection for kidney infections, 
due to a grade II vesicoureteral reflux, pyelonephritis, 
status post ureteral reimplantation ("urological 
disorder").

9.  What evaluation is warranted for residuals of a torn 
anterior cruciate ligament/meniscus, diagnosed as 
chondromalacia of the left knee ("left knee disability") 
from July 28, 2004?

10.  What evaluation is warranted for asthma from July 28, 
2004?


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
November 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that granted service connection and initial 10 percent 
disability ratings for a left knee disability and asthma, 
effective from July 28, 2004 and denied entitlement to 
service connection for residuals of a back injury, right knee 
chondromalacia, irritable bowel syndrome, residual pain due 
to left knee cellulitis, morbid obesity, a urological 
disorder; PTSD, and depression.

As the veteran perfected an appeal to the initial ratings 
assigned following the grant of service connection, the Board 
has characterized these issues in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.

In an unappealed February 1998 rating decision, claims of 
entitlement to service connection for PTSD and depression 
were denied.  The current appeal comes before the Board from 
a May 2005 rating decision which reopened the claims but 
denied them on the merits. 

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  If, and only if, the 
Board finds that new and material evidence has not been 
submitted may the Board reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Consequently, the first 
issue that must be addressed by the Board is whether the 
previously denied claims ought to be reopened.  See 38 
U.S.C.A. § 5108 (West 2002).

In August 1986, the RO administratively denied entitlement to 
service connection for right knee and urological disorders 
due to a failure to report for a VA examination.  The veteran 
failed to appeal.  Hence, that decision is final.  
38 U.S.C.A. § 7105 (West 2002).  The RO, however, has since 
secured medical evidence pertaining to each disorder, and for 
the first time conducted a merits based review.  As a merits 
based review has never previously been conducted, and as the 
appellant has shown a willingness to submit to VA 
examinations, the Board agrees with the RO's May 2005 
decision to review the veteran's claims of entitlement to 
service connection on a de novo basis. 

The issues of entitlement to service connection for PTSD, 
depression, and a urological disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A February 1998 RO rating decision denied entitlement to 
service connection for PTSD and depression.  The veteran did 
not appeal.

2.  The evidence added to the record since the RO's February 
1998 rating decision that denied service connection for post 
traumatic stress disorder and depression is new, it relates 
to an unestablished fact necessary to substantiate the 
claims, and it raises a reasonable possibility of 
substantiating the claims

3.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has irritable bowel syndrome.

4.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has right 
knee chondromalacia due to active military service.

5.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has residual pain due to cellulitis of the left knee.

6.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has residuals of a back injury due to active military 
service, and no chronic low back disorder is shown to be 
related to her active service.

7.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
morbid obesity is related to the veteran's period of active 
military service.

8.  At no time since July 28, 2004, left knee chondromalacia 
been manifested by evidence of flexion limited to 30 degrees; 
or extension limited to 15 degrees, even taking into account 
her complaints of pain; moderate instability associated with 
the service-connected chondromalacia has not been 
demonstrated.

9.  At no time since July 28, 2004, has asthma been 
manifested by forced expiratory volume after 1 second (FEV-1) 
is 56 to 70 percent of predicted value, or; a ratio of FEV-1 
to forced vital capacity (FVC) is 56 to 70, or (a need for) 
daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.


CONCLUSIONS OF LAW

1.  The evidence received since the final February 1998 RO 
rating decision that denied service connection for PTSD and 
depression is new and material and the claims are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2008).

2.  Irritable bowel syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

3.  Right knee chondromalacia was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  Residual pain due to cellulitis of the left knee was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103,5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.

5.  Residuals of a back injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

6.  Morbid obesity was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

7.  Since July 28, 2004, the schedular criteria for an 
initial rating in excess of 10 percent for residuals of a 
torn left anterior cruciate ligament/meniscus, diagnosed as 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5257, 5260, 5261 (2008).

8.  Since July 28, 2004, the schedular criteria for an 
initial rating in excess of 10 percent for asthma have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act (VCAA)

As to the veteran's service connection claims, the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in August 2004 and June 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in June 2006 and February 
2007.  

As to the veteran's request to reopen her claims for service 
connection for PTSD and depression, it appears in this case 
that all obtainable evidence identified by the appellant 
relative to her claims has been obtained and associated with 
the claims folders, other than that which the Board will be 
seeking through the development specified in the Remand 
portion of this decision, below.  The record on appeal is 
sufficient to resolve the matter as to whether the claims 
should be reopened.  As these claims are, in fact, being 
reopened and then remanded, any potential violation of the 
Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(VCAA notice requirements with respect to reopening claims), 
is rendered moot.

Regarding the veteran's claims for increased ratings for a 
left knee disability and asthma, initial ratings and 
effective dates have been assigned, and the notice 
requirements of 38 U.S.C.A. § 5103(a) met.  The decision of 
the United States Court of Appeals for Veterans Claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke only 
to cases of entitlement to an increased rating.  Because 
there is a distinction between initial rating claims and 
increased rating claims, Vazquez-Flores is not for 
application with respect to the initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there is 
no need to discuss whether VA met the Vazquez-Flores 
standard. 

VA fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
She was provided the opportunity to present pertinent 
evidence and submitted written statements in support of her 
claims.  There is no evidence that additional records have 
yet to be requested, or that additional examinations are in 
order.  While VA treatment records, and VA's computer program 
in March 2005, reflect that the veteran receives Social 
Security Administration disability benefits, she previously 
told medical providers in May 1999 that she did not receive 
pension benefits for physical disorders.  There is nothing in 
the record to indicate that the Social Security records 
address the origin of the veteran's claimed right knee 
chondromalacia, irritable bowel syndrome, left knee 
cellulitis, or morbid obesity, or the current status of her 
left knee or asthma disorders.  In sum, there is no evidence 
of any VA error in notifying or assisting her that reasonably 
affects the fairness of this adjudication.

II.	New and Material Evidence

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  If a claim has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO denied service connection for PTSD and depression in a 
February 1998 rating decision.  In that decision, the RO 
found that there was no confirmed diagnosis of PTSD and, 
apparently, depression; and no evidence of treatment for the 
claimed disorders in service.  The veteran was informed of 
rating decision but she not perfect an appeal.  Hence, the 
February 1998 decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.

The evidence of record at the time of the RO's February 1998 
rating decision included the veteran's service treatment 
records that are not referable to complaints or diagnosis of, 
or treatment for, PTSD or depression.  

In July 2004, the veteran submitted a request to reopen her 
claims for service connection for PTSD and depression, and a 
written statement of her alleged stressful events in service.  
The additional evidence associated with the veteran's claims 
files includes private hospital discharge summaries, dated 
from 1992 to 1997, reflecting diagnoses of major depression, 
PTSD, and other psychiatric disorders.  A VA discharge 
summary of the veteran's April to June 1999 hospitalization 
includes final diagnoses of PTSD, major depression versus 
dysthymia, and a borderline personality disorder.  A March 
2006 VA discharge summary indicates that the veteran's past 
psychiatric history revealed that she was diagnosed with PTSD 
that was initially diagnosed as depression and even thought 
to be bipolar disorder, depressed, but finally diagnosed as 
PTSD.  

Also added to the record is an October 2006 signed statement 
from a VA psychologist to the effect that the veteran was 
diagnosed with PTSD secondary to military sexual trauma and 
childhood abuse, and a June 2007 signed statement from a VA 
social worker and PTSD treatment coordinator who described 
the veteran's two alleged sexual assaults in service.  

This additional evidence is new, in that it was not 
previously of record, and it is material as it relates to a 
prior basis for denial of the claim, i.e., medical evidence 
that the veteran's diagnosed PTSD and depression were related 
to service.  Hence, the additional evidence relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claim.  
Thus, new and material evidence has been submitted, and the 
claims are reopened.  

However, the adjudication of the veteran's claims does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the Veterans Claims Assistance Act 
of 2000 provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant' s claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A. Here, 
as noted below in the Remand, the Board is requesting 
additional development with respect to the underlying claims 
of service connection for PTSD and depression, and will issue 
a final decision once that development is complete, if the 
case is ultimately returned to the Board.

III.  Legal Analysis: Service Connection and Increased 
Ratings

The Board has reviewed all the evidence in the veteran's 
claims files, which includes her written contentions, service 
treatment and personnel records, private, and VA medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
files shows, or fails to show, with respect the claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A.  Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis and ulcers, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  The veteran, however, meets the 
requirement of a current disability if she showed the 
disorder at any time during the appellate term.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).


1.	Irritable bowel syndrome

In her July 2004 written claim and subsequently, the veteran 
indicated that she was treated for irritable bowel syndrome 
in October 1984 at Schofield Barracks Infirmary in Hawaii, 
and was evidently treated for it in 1986 or 1987.

Service treatment records are not referable to complaints, 
diagnosis or treatment for irritable bowel syndrome.  In 
February 1981, a need to rule out gastroenteritis was 
diagnosed; in December 1981, the veteran was noted to have 
probable gastrointestinal irritability that caused cramping 
pain and, in August 1982, gastroenteritis was diagnosed.  
When examined for separation in October 1984, a 
gastrointestinal abnormality was not noted.

Post service VA and non-VA medical records and examination 
reports, dated from December 1988 to November 2006, are not 
referable to complaints or diagnosis of, or treatment for 
irritable bowel syndrome.  Although a September 1993 private 
hospital record indicates that the veteran had mild 
gastrointestinal upset, a physician speculated that it may be 
due to frequent aspirin use.  An October 2004 VA dietary 
record indicates that the veteran's past medical history 
included gastroesophageal reflux disease that was also noted 
in a March 2006 discharge summary.

The veteran has contended that service connection should be 
granted for irritable bowel syndrome.  The record 
demonstrates that irritable bowel syndrome was not found in-
service, at separation therefrom, and it has not been 
diagnosed since.  The veteran has submitted no evidence to 
show that she currently has irritable bowel syndrome.  In 
fact, in an August 2004 response to the RO's request for 
medical records identified by the veteran, a private medical 
provider said it had no records on the veteran regarding 
irritable bowel syndrome and she was not its patient in March 
1986; her first visit was in October 2001.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has irritable bowel syndrome has been 
presented.  Accordingly, service connection is denied.  
Rabideau.


2.	Right Knee Chondromalacia

In her July 2004 claim, the veteran said she was treated for 
right knee chondromalacia in approximately March 1981 and May 
1982.  She also said that she was treated by VA in 1999 and 
January 2003, and that in November 2003, she injured her left 
knee because she was favoring her right knee.

Service treatment records reveal that, in January 1981, the 
veteran complained of left knee pain.  In June 1981, she was 
seen for complaints of bilateral knee pain on ambulation and 
a previous history of tendinitis was noted.  Physical 
examination led to a diagnosis of chondromalacia.  
Chondromalacia of the left knee was diagnosed in June 1984.  
When examined for discharge in October 1984, a right knee 
abnormality was not noted.  

Post service VA and non-VA medical records and examination 
reports, dated from December 1988 to November 2006, are not 
referable to complaints or diagnosis of, or treatment for 
right knee chondromalacia.  December 2003 X-rays showed 
normal knees bilaterally.

When examined by VA in March and April 2005, right knee 
chondromalacia was not diagnosed. 

The veteran has contended that service connection should be 
granted for right knee chondromalacia.  The record 
demonstrates that the veteran was treated once, in June 1981, 
for bilateral knee pain, diagnosed as chondromalacia, but a 
right knee abnormality was not found at separation from 
service.  Moreover, in VA and non-VA medical records, and on 
VA examinations after the veteran's separation from service, 
there was no showing that she had right knee chondromalacia.  
Furthermore, the veteran has submitted no evidence to show 
that she currently has right knee chondromalacia.  As the 
preponderance of the evidence is against finding that the 
appellant has right knee chondromalacia, and as there is no 
competent evidence linking that disorder to service, 
entitlement to service connection for that disorder is 
denied.

3.	Residual Pain due to Cellulitis of the Left Knee

In her July 2004 claim, the veteran said that, in 
approximately the summer of 1981, she was treated for left 
knee cellulitis and treated the residual pain with ibuprofen.

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for residual pain due to 
cellulitis of the left knee.  When examined for separation in 
October 1984, cellulitis of the left knee was not noted.

Post service, the VA and non-VA medical records, dated from 
December 1988 to November 2006, are not referable to 
complaints or diagnosis of, or treatment for residual pain 
due to cellulitis of the left knee.

The veteran has contended that service connection should be 
granted for residual pain due to cellulitis of the left knee.  
The record demonstrates that cellulitis of the left knee was 
not found in service or on separation from service.  In VA 
and non-VA medical records and on VA examinations after the 
veteran's separation from service, there was no showing that 
the veteran had residual pain due to cellulitis of the left 
knee.  Furthermore, the veteran has submitted no evidence to 
show that she currently has residual pain due to cellulitis 
of the left knee.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has 
residual pain due to cellulitis of the left knee has been 
presented. Hence, entitlement to service connection is 
denied.   Rabideau.

4.	Residuals of a Back Injury

According to her July 2004 claim, the veteran fell off a 
rolling log obstacle course and sustained a back injury in 
approximately August 1983.  She reportedly was treated in-
service, and subsequently by VA since 1999.  She said she had 
arthritis and bone spurs in her back.

Service treatment records reflect that in September 1983, the 
veteran reported a back injury the previous day and was seen 
for follow up.  She felt improved after resting.  Back X-rays 
were negative and the diagnosis was a lumbar 
contusion/strain.  When examined for separation in October 
1984, a back abnormality was not diagnosed.

Post service, the VA and non-VA medical records and 
examination reports, dated from December 1988 to November 
2006, reflect the veteran's complaints of back pain with 
chronic low back pain syndrome noted in a March 1992 private 
hospital discharge summary.  An October 1998 VA discharge 
summary indicates that she had chronic low back pain.  

When examined by VA in April 2005, the veteran said that she 
injured her back when she fell off a log, that she recovered 
from the injury, and that she did not have pain until two or 
three years later.  Since then she reported a history of 
intermittent low back pain.  Following clinical examination 
the diagnosis was lower back strain.  The VA examiner opined 
that the disorder was not at least as likely as not due to 
the veteran's injury in service.  The VA examiner commented 
that the veteran experienced in-service was a strain, with no 
further pain for several years.  The examiner noted that the 
appellant was obese which aggravated her lower back.  It was 
further noted that the veteran had some degenerative disease 
on x-ray that could be normal findings for someone of her 
body habitus.  

A March 2006 VA medical record reflects that x-rays of the 
veteran's lumbar spine taken in April 2005 showed mild 
degenerative disk disease, and cervical spine x-rays showed 
osteoarthritis of the facet joints.  That record also 
indicates that results of a September 2005 lumbar magnetic 
resonance image (MRI) showed disc degeneration. 

The veteran contends that service connection should be 
granted for residuals of a back injury.  Although the veteran 
now has degenerative disc disease, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  Indeed, the 
record reflects that her spine was normal at service 
separation, with the first post service evidence of record of 
chronic low back pain is from 1988, nearly four years post 
service.  Degenerative disc disease was not noted until 2005, 
nearly 20 years after service separation.  In short, no 
medical opinion or other medical evidence relating the 
veteran's claimed residuals of a back injury, or degenerative 
disc disease, to service or any incident of service has been 
presented.  Hence, service connection is denied.

5.	Morbid Obesity

In her July 2004 claim, the veteran asserted that she 
experienced a weight gain due to her asthma medication, 
Theodur, that was prescribed in September 1982 in service.  
Post service, in March 1986, she said that Dr. L., a private 
physician took her off Theodur and prescribed inhalers.  She 
argues that she is unable to lose weight that she maintained 
is a side effect of the steroid (Theodur) prescribed in 
service.  

When examined for entry into service, the veteran was 5 feet 
6 1/2 inches tall, weighed 156 pounds, and was found qualified 
for active service.  In March 1981, it was noted that she was 
5 foot 7 inches tall, was 20 pounds overweight, and was 
placed on a weight reduction diet with an expected weight 
loss of two to three pounds per month as there appeared to be 
no medical reason for her condition.  She was to return in 
approximately two months for further evaluation if she failed 
to lose weight properly.  The veteran then injured her left 
knee and was placed on a profile where she could walk, but 
could not run, bike, or swim.  

The service treatment records indicate that, in March 1982, 
the veteran was diagnosed with probable mild asthma, for 
which Theodur was prescribed twice a day for a limited time 
and after which she was to be weaned off it.  The dosage was 
increased in April 1982 when it was noted that she was doing 
well on the medication.  In November 1982, it was noted that 
it was her responsibility to lose 4 pounds a month.  The 
veteran entered an overweight program in February 1984.  In 
July 1984, a service physician stated that the veteran's 
overweight condition was not due to a pathological medical 
disorder.

July and October 1984 records reflect a summary of all 
actions taken while the veteran was enrolled in a weight loss 
control program from May 1982 to September 1984.  In August 
1984, she was counseled that her failure to lose weight would 
result in service elimination.  An undated request for 
discharge from service (granted in October 1984) indicates 
that the veteran received two Article 15 disciplinary actions 
due to her failure to respond to counseling.  Continued 
infraction of rules and regulations and her failure to remain 
within the Army Weight Standards was noted.  When examined 
for separation in October 1984, the veteran was reported to 
weigh 160 pounds.

Post service, VA and non-VA medical records and examination 
reports, dated from December 1988 to November 2006, reflect 
that, while obesity was reported in a February 1993 private 
discharge summary, in February 1997, significant obesity was 
noted.  An October 1998 VA medical record indicates that the 
veteran weighed 266 pounds and, in May 1999, she weighed 286 
pounds and reported her usual weight at 170 to 180 pounds.  
She gained over 100 pounds within the past 2 1/2 to 3 years.  
The veteran admitted to overeating due to stress, eating 
until she was sick, and being unable to control her eating.  
The veteran's sister reportedly had a food addiction, and 
weighed 400 pounds. 

As noted above, in its August 2004 response to the RO's 
request for medical records, the private medical group 
identified by the veteran said it had no records on her 
regarding asthma, she was not its patient in March 1986, and 
was first seen in October 2001.

An October 2004 VA medical record indicates the veteran 
weighed over 300 pounds and, in April 2005, a VA examiner 
described the veteran as morbidly obese (although the 
pulmonary function test report dated days later indicates 
that she weighed 180 pounds).

The veteran contends that service connection should be 
granted for morbid obesity.  Although the veteran currently 
is morbidly obese, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the record 
reflects that she was repeatedly counseled regarding weight 
loss in service and weighed 160 pounds on separation from 
service.  The first post service evidence of record of 
significant obesity is from approximately 1997, nearly 13 
years after the veteran's separation from service.  Moreover, 
the veteran has told VA medical providers that she overeats 
due to stress, not due to any incident of military service, 
including prescribed medication.  In short, no medical 
opinion or other medical evidence relating morbid obesity to 
service or any incident of service has been presented.  
Without competent evidence showing that the appellant's 
obesity is related to service, or caused or aggravated by a 
service connected disorder, service connection must be 
denied.  

B.  Increased Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2008).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, as 
noted above, multiple distinct degrees of disability might 
result in different levels of compensation during relevant 
rating periods.  Fenderson.  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


1.	Left Knee Disability

Service medical records show that the veteran was diagnosed 
with chondromalacia of the left knee.  In May 2005, the RO 
granted service connection for a left knee disability that 
was assigned a 10 percent disability rating under Diagnostic 
Code 5299-5257.

In evaluating musculoskeletal disorders additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(2008).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
38 C.F.R. § 4.40 does not require a separate rating for pain 
but rather provides guidance for determining ratings under 
other diagnostic codes assessing musculoskeletal function.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As noted, the veteran's left knee disability was assigned a 
10 percent disability rating by analogy to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  38 C.F.R. § 4.20 (2008).

Knee impairment manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
there is slight disability, and 20 percent disabling where 
there is moderate instability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Ankylosis of the left knee is neither alleged, nor shown; 
consequently, 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008) 
does not apply.  Nor does 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2008) in the absence of service connected tibia and 
fibula impairment.

Title 38, Code of Federal Regulations, Section 4.71a provides 
that traumatic arthritis (Diagnostic Code 5010) is rated in 
accordance with Diagnostic Code 5003, which provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.

Under Diagnostic Code 5260, where flexion of the leg is 
limited to 45 degrees a 10 percent rating is warranted.  A 
limitation of flexion to 30 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, where extension is limited to 10 
degrees, a 10 percent rating is assignable; and where 
extension is limited to 15 degrees, a 20 percent rating is 
assignable.  Id.

The standard range of motion of the knee is from zero degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71a, 
Plate II (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. 
App. 259 (1994).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257.  More over, in 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), it was found 
that, even if the veteran did not have limitation of motion 
of the knee meeting the criteria for a noncompensable 
evaluation under Diagnostic Codes 5260 or 5261, a separate 
evaluation could be assigned if there was evidence of a full 
range of motion "inhibited by pain."  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

The veteran contends that she is entitled to a higher rating 
for her service-connected left knee disability.  However, 
after careful consideration of all the evidence of record, 
the Board concludes that a higher rating is not warranted at 
any time during the rating period because the evidence 
preponderates against finding that her symptoms are severe 
enough to warrant a higher rating at any time since July 28, 
2004.

The post service VA and non-VA medical records and 
examination reports, dated from December 1988 to November 
2006, reveal that in November 2003, VA left knee x rays 
showed joint space narrowing at the medial, medial-posterior 
compartment of the knee joint presumed degenerative disease.  
X-rays taken in December 2003 showed normal bilateral 
standing knees.  

A December 2003 VA orthopedic clinic record indicates the 
veteran injured her left knee in May 2003 and was fitted for 
a neoprene patella stabilizer.  Results of a January 2004 MRI 
of the left knee showed only moderate joint effusion, and 
anterior cruciate ligament and meniscal tears.  Left knee x-
rays taken in January 2004 showed a negative left knee.  The 
veteran was measured for a left knee brace in April 2004.

When seen in the VA outpatient orthopedic clinic in July 
2004, the veteran's history of a twisting left knee injury in 
May 2003 was noted.  She complained of knee instability and 
pain on the medial aspect.  Her anterior cruciate ligament 
was lax and there was a positive McMurray's sign medially 
with pain.  There was pain with palpation over the medial 
meniscus.  She was advised to exercise to reduce her weight 
to 250 pounds when it would be safe for her to undergo 
orthopedic surgery. 

When seen in the VA outpatient orthopedic clinic in January 
2005 for left knee pain, it was noted that the veteran 
reported seeing a nutritionist and that she walked.  She went 
from 327 to 309 pounds and wanted to proceed with the 
surgery.  On examination, there was no effusion, redness, or 
warmth over the knee and no pain over the lateral meniscus.  
Her left knee was tender with palpation over the medial 
meniscus.  There was anterior cruciate ligament laxity with a 
good end point.  There was a positive McMurray's sign 
medially.  Hamstring and quadriceps strength was essentially 
normal.  A left knee anterior cruciate ligament and meniscal 
tear was diagnosed.  A February 2005 Addendum indicates that 
250 pounds was an acceptable weight with which to proceed for 
knee arthroscopy.

In March 2005 the veteran underwent VA examination.  It was 
noted that bilateral chondromalacia was diagnosed in 1981.  
She had a permanent profile for this and took ibuprofen since 
that time.  Her left knee pain continued after service with 
difficulty using stairs and arising from chairs.  Her 
intermittent knee pain did not keep her from many activities.  
In December 2003, she fell off a roof and fractured her left 
ankle and left lower leg that required surgery.  In May 2004, 
she sustained another injury in which she had a total left 
anterior cruciate ligament and meniscus tear.  Due to her 
obesity, knee surgery was not performed.  The veteran 
complained of constant left knee pain with flare-ups twice a 
month that lasted about one day.  She took ibuprofen with 
some improvement of pain and used a left knee brace as 
needed, particularly on uneven ground.  Walking for prolonged 
periods on uneven surfaces, standing for a time, using stairs 
and repetitive rising from a chair were reportedly 
problematic.  She did not work due to mental health 
disorders.  She moved to a first-floor apartment but the knee 
did not interfere with her daily activities.  Prior to the 
left leg trauma, her chondromalacia reportedly caused 
constant pain.  Since the non-service related injuries, she 
experienced instability, more frequent pain, swelling, 
locking, and frequent giving out.  

On examination, the left knee showed no effusion, redness, or 
heat.  There was pain over the lateral joint line with no 
pain over the patella.  There was crepitus on movement.  An 
old well-healed surgical scar was noted on the inferior 
patella.  Range of motion of the left knee was flexion to 130 
degrees and extension to 0 degrees.  Joint lines were intact 
when stressed and there as a positive anterior drawer test.  
There were no further limitations with repetitive use and no 
pain with range of motion testing.  Diagnoses included left 
knee chondromalacia that did not seem to impair the veteran 
after leaving service.  

The VA examiner noted that it was only after the veteran's 
fall from a roof, and a 2004 complete anterior cruciate 
ligament tear, both of which were unrelated to military 
service, that her left knee limited daily activities.  The VA 
examiner said that the veteran's anterior cruciate ligament 
and meniscus injury was unrelated, and they were separate 
from her chondromalacia.  Her current symtoms were 
instability, and pain with walking.  The minor pain she had 
prior to these injuries did not affect the veteran's daily 
life. 

In order to receive a rating higher than 10 percent for left 
knee chondromalacia, the evidence must show either moderate 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), flexion limited to 30 degrees or less (Diagnostic Code 
5260); extension limited to 15 degrees or more (Diagnostic 
Code 5261); or a dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint (Diagnostic Code 5258).  38 C.F.R. § 4.71a. 

The probative and objective evidence of record preponderates 
against finding moderate recurrent subluxation or lateral 
instability due to the service-connected left knee 
chondromalacia.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  As 
reported, while the veteran complains of left knee 
instability, on VA orthopedic examination in March 2005 
instability attributable to the service-connected 
chondromalacia was not shown.  In fact, the VA examiner said 
it was only after the veteran's fall from a roof, and after 
she incurred a complete anterior cruciate ligament tear in 
2004 that her knee problem limited her daily activities.  The 
VA examiner said that the veteran's anterior cruciate 
ligament and meniscus injury was unrelated and separate 
injury from service connected  chondromalacia.  Her current 
symtoms were instability, and pain with walking.  The minor 
pain she had prior to these injuries did not affect the 
veteran's daily life.  Thus, a rating in excess of 10 percent 
is not warranted.

The evidence also fails to show that flexion of the left leg 
is limited to 30 degrees, such that a rating of 20 percent 
would be for assignment under Diagnostic Code 5260.  Further, 
limitation of extension to 15 degrees or more is also not 
shown for the left leg.  In fact, at the March 2005 VA 
examination, the examiner reported that the veteran's range 
of left knee motion was from 0 to 130 degrees. 

X-ray findings of record do not show evidence of dislocated 
semilunar cartilage or impairment of either tibia or fibula 
attributable to the service-connected left knee disability.  
Although the January 2004 MRI results show a rod in the tibia 
associated with a tibia fracture, there is no assertion that 
the fracture is related to the service-connected left knee 
chondromalacia.  Thus a higher rating under Diagnostic Code 
5258 cannot be awarded.

The currently assigned 10 percent rating for the left knee 
disability adequately compensates any service connected pain, 
swelling, or other functional loss that the veteran may 
experience due to her service connected disorder.  The 
medical evidence of record does not show that the veteran has 
any additional service connected limitation of motion, or 
functional loss, which would entitle her to the next higher 
rating for her chondromalacia of the left knee. It is also 
observed that the March 2005 VA orthopedic examination report 
also noted the absence of additional limitations on 
repetitive use and there was no pain with range of motion.  
Thus, entitlement to a rating higher than 10 percent is 
denied.

While a November 2003 VA radiologist interpreted left knee x-
rays as presumed degenerative disease, subsequent radiology 
reports, including in January 2004, were negative for 
arthritis.  As such, a separate compensable rating for left 
knee instability and limitation of motion due to arthritis 
shown by x-ray findings is not warranted.

The veteran's statements describing her symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  These statements, however, must 
be viewed in conjunction with the objective medical evidence 
as required by the rating criteria.  In this regard, however, 
the competent medical evidence discussed above is of far 
greater probative value.

2.  Asthma  

Service medical records reflect the veteran's treatment for 
asthma starting in 1982.  In May 2005, the RO granted service 
connection for asthma.  The veteran's service-connected 
asthma is presently assigned a 10 percent rating under 
38 C.F.R. § 4.97, Diagnostic Code 6602. 

Under Diagnostic Code 6602, a 10 percent evaluation is 
warranted for forced expiratory volume in one second (FEV-1) 
of 71 to 80 percent of predicted value; or a ratio of FEV-1 
to forced vital capacity (FVC) of 71 to 80 percent, or 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent evaluation is warranted for FEV- 1 of 56 to 70 
percent of predicted value, or a ratio of FEV-1 to FVC of 56 
to70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  38 
C.F.R. § 4.97, Diagnostic Code 6602.  

Post-bronchodilator findings are the standard in pulmonary 
assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) 
(VA assesses pulmonary function after bronchodilation).

The veteran contends that she is entitled to a higher rating 
for her service-connected asthma.  However, after careful 
consideration of all the evidence of record, the Board 
concludes that a higher rating is not warranted at any time 
during the rating period because the evidence preponderates 
against that her symptoms are severe enough to warrant a 
higher rating for the period from July 28, 2004.

VA medical records and examination reports, dated from 
December 1988 to November 2006, reflect the veteran's 
treatment for asthma.  In September 2004, a VA staff 
physician noted that the veteran had not been on a steroid 
oral inhaler.  He prescribed albuterol four times a day, as 
needed, and also prescribed AeroBid, twice daily, "to keep 
[the veteran] out of trouble". 

The April 2005 VA examination report indicates that the 
veteran reported being diagnosed with asthma in 1982 for 
which she used albuterol inhalers as needed since that time.  
She has never been hospitalized for asthma nor has she ever 
been on a respirator.  Approximately six months earlier, she 
said that she was placed on a steroid inhaler, Flunisolide, 
twice a day.  She used it once a day.  The veteran said that 
her asthma was not disabling and exacerbations usually 
occurred after an upper respiratory infection.  She had not 
smoked cigarettes in three years and she denied any 
restricted activity due to asthma.  Results of a pulmonary 
function tests performed in November 2001 were reported as 
normal.  Objectively, the veteran did not appear in acute 
distress.  She was morbidly obese.  Her lungs were clear to 
auscultation without wheezes, rhonchi, or shortness of 
breath.  The diagnoses included asthma that was not disabling 
to the veteran.  

Results of pulmonary function tests performed by VA in April 
2005 indicate that the veteran weighed 180 pounds.  FEV-1 was 
98 percent of predicted value and the ratio of FEV-1 to FVC 
was 96 percent of the predicted value.  A mild degree of 
small airway disease was noted.

The post service objective and probative medical evidence of 
record is devoid of any clinical finding of a FEV-1 of 56 to 
70 percent of predicted value, or a ratio of FEV-1 to forced 
vital capacity (FEV-1/FVC) of 56 to70 percent, or a clinical 
need for daily inhalational or oral bronchodilator therapy, 
or inhalational anti-inflammatory medication such as to 
warrant an increased rating to 30 percent under the current 
schedular rating criteria.
 
The Board notes that, in September 2004, a VA physician 
prescribed a steroid inhaler (AeroBid/ Flunisolide) and, in 
April 2005, the veteran told the VA examiner that 
approximately six months earlier, she was placed on a steroid 
inhaler, Flunisolide, twice a day, that she used once a day.  
However, and more significantly, a March 2006 VA discharge 
summary reflects a list of the veteran's current prescribed 
medications and includes albuterol inhalant 2 puffs four 
times a day as needed (emphasis added).  Neither AeroBid nor 
Flunisolide was among the veteran's current prescribed 
medications, nor was albuterol prescribed for regular daily 
use, such as to warrant a higher evaluation under 38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  

Here, the competent medical evidence of record shows that the 
veteran's service-connected asthma is manifested by FEV-1 and 
FEV-1/FVC of greater than 70 percent.  Such values would not 
provide any more than a 10 percent evaluation under 
Diagnostic Code 6602.  See 38 C.F.R. § 4.97, Diagnostic Code 
6602.  Thus, none of the criteria for a 30 percent rating for 
asthma are met under Diagnostic Code 6602.

The veteran's statements describing her symptoms are 
competent.  Espiritu.  These statements, however, must be 
viewed in conjunction with the objective medical evidence as 
required by the rating criteria.  In this regard, the 
competent medical evidence discussed above is of far greater 
probative value.

Extra Schedular Consideration

The Board considered whether either increased rating claim 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The veteran has not required frequent 
hospitalization for either disorder and the manifestations of 
such are consistent with the assigned schedular evaluations.  
In sum, there is no indication that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the evaluations assigned for the 
disabilities.  Therefore, referral of this case for extra- 
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Board further considered whether the veteran is entitled 
to a "staged" rating for her service-connected left knee 
disability and asthma.  Based upon the record, we find that 
at no time since the veteran filed her original claim for 
service connection have the disabilities on appeal been more 
disabling than as currently rated.

Finally, in reaching each of the foregoing merits based 
decisions the Board considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against each of the claims on which the 
Board reached the merits, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for PTSD and depression are 
reopened.

Service connection for irritable bowel syndrome, residuals of 
a back injury, residual pain due left knee cellulitis, right 
knee chondromalacia, and morbid obesity is denied.

An evaluation in excess of 10 percent for a left knee 
disability from July 28, 2004 is denied.

An evaluation in excess of 10 percent for asthma from July 
28, 2004 is denied.


REMAND

First, according to March 2005 VA computer records, the 
veteran had been receiving Social Security disability 
benefits since 1992.  A May 2006 VA discharge summary 
reflects likewise.  Accordingly, it should be clarified 
whether the veteran continues to receive Social Security 
disability benefits and, if so, her Social Security records 
should be obtained.  Tetro v. Gober, 14 Vet. App. 110 (2000).

Second, the veteran seeks entitlement to service connection 
for PTSD as due to an in-service sexual assault.  Records 
reflect her report of both childhood and military sexual 
trauma.  In this regard, VA has established special 
evidentiary development procedures, including the 
interpretation of behavioral changes by a clinician and 
interpretation in relation to a medical diagnosis.  Patton v. 
West, 12 Vet. App. 272 (1999).  Significantly, the record 
shows the veteran has not been provided with specific notice 
of certain provisions that apply to cases involving PTSD 
based on allegations of personal assault.  38 C.F.R. § 
3.304(f) (3) (2008).  Hence, further development is required.

Further, the veteran's claim of entitlement to service 
connection for post traumatic stress disorder would be 
stronger if she provided additional details concerning the 
claimed assault that would independently verify the claimed 
in-service stressor.  In this regard, she should attempt to 
inform VA when the incident(s) occurred, or at a minimum give 
VA a sixty day window; the name(s) of any investigating 
military police personnel; and the name of the alleged 
attacker(s), etc.  She should identify any independent source 
that would independently corroborate the claimed stressor.

As well, in October 2006, a VA psychologist diagnosed the 
veteran with PTSD as due to childhood and military sexual 
assault and, in June 2007, a VA social worker described the 
veteran's account of her military sexual trauma.  However, it 
is unclear what part of the veteran's currently diagnosed 
disorder may be attributable to service, if any.

Third, the veteran seeks entitlement to service connection 
for a urological disorder.  Service medical records show that 
in July 1982, the veteran was hospitalized and diagnosed with 
acute pyelonephritis with E. coli, and evidence of chronic 
atrophic pyelonephritis by intravenous pyelogram.  In August 
1982, she underwent a retrograde cystogram.  The kidneys, 
ureters, and bladder were urologically unremarkable.  A Grade 
II vesicoureteral reflux was noted on the right side.  In 
September 1982, the veteran underwent surgery for 
reimplanation of the right ureter, through a new sub mucosal 
tunnel.  Postoperatively, she did well, with a problem with 
some persistent Penrose drainage.  A suprapubic catheter and 
the drain were removed about one week after the surgery.  

Post service, in December 1988, the veteran was privately 
hospitalized for left pyelonephritis.  The discharge 
diagnoses were left pyelonephritis and status post right 
ureteral re-implantation for reflux.  

A May 1999 VA medical record prepared by a physician's 
assistant indicates that the veteran requested a urine study 
because she believed she had a urinary tract infection to 
which she was prone.  She complained of itching and vague 
pain in the left costovertebral angle.  Results of laboratory 
tests performed at the time revealed no major abnormalities.  
A January 2000 VA discharge summary notes chronic hematuria.

A March 2005 VA examination report prepared by a physician's 
assistant indicates that the veteran gave a history of left 
pyelonephritis for which she was privately hospitalized in 
December 1988.  Her only reported residuals were chronic 
hematuria since that time.  The veteran said she occasionally 
saw a urologist, most recently two years earlier when she had 
back pain.  A urinalysis revealed no urinary tract infection 
or evidence of pyelonephritis.  The VA examiner did not find 
any record reflective of that treatment.  The veteran denied 
recent back pain, fevers, and chills.  She did report 
intermittent hematuria.  Diagnoses included bilateral 
pyelonephritis.  Trace of blood was noted on current 
urinanalysis with no evidence of renal insufficiency or renal 
failure. 

Given the nature of the veteran's treatment in service and 
her current claim, the Board is of the opinion that she 
should be afforded a VA examination by a urologist to 
determine the etiology of any urological disorder found to be 
present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
from the Social Security Administration 
the administrative decision and any 
medical records used in awarding the 
appellant Social Security disability 
benefits to include any subsequent 
disability determinations.  If any 
pertinent records are not available, or 
if the search for records yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and her representative so 
notified in writing. Because these are 
Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

2.  The RO/AMC should contact the veteran 
and notify her of the opportunity to 
furnish, or to advise VA of the potential 
source or sources of evidence other than 
her service records, or evidence of 
behavioral changes, that might constitute 
independently verifiable credible 
supporting evidence of her purported in-
service stressor.  38 C.F.R. § 3.304 
(2008).  The veteran must be provided 
with specific examples of corroborating 
alternative evidence.

3.  The veteran is to be invited to 
submit a statement providing greater 
detail concerning the claimed in-service 
stressor(s).  In particular she should 
identify when the event(s) occurred; the 
name(s) of any law enforcement personnel 
who investigated the incident; the 
name(s) of any hospital she was admitted 
following the assault; and any mental 
health center reports not previously 
identified.

4.  After the above action has been 
completed, the RO/AMC should review all 
the evidence of record and the question 
as to whether stressors claimed by the 
veteran have been verified should be 
adjudicated.

5.  If, and only if, an in-service 
stressor is independently verified, then 
the RO/AMC should schedule the veteran 
for a psychiatric examination to be 
conducted by a psychiatrist, to determine 
the etiology of any currently diagnosed 
PTSD.  The claims folders must be made 
available to the examiner for review 
prior to the examination.  The clinical 
history and all pertinent psychiatric 
pathology should be discussed in the 
examination report.  The examiner is 
requested to respond to the following 
questions:  

*	If the veteran is diagnosed with 
PTSD, the examiner is to identify 
the diagnostic criteria, including 
the specific service or non- 
service-related stressor supporting 
the diagnosis.

*	If the veteran is found to have a 
psychiatric diagnosis other than 
PTSD, the examiner is to opine 
whether it is at least as likely as 
not (i.e., at least a 50- 50 
probability) that any such disorder 
is related to her military service. 

*	In rendering an opinion, the 
examiner is to reconcile the 
veteran's other psychiatric 
diagnoses, e.g., major depression 
(in March 1992); major depression 
and borderline personality disorder 
(in February 1993); schizoaffective 
disorder with a need to rule out 
major depression (in August 1994); 
dissociative fugue and recurrent 
major depression with psychotic 
features (in February 1997); 
depressive disorder, not otherwise 
specified, intermittent explosive 
disorder, bipolar disorder (in 
October 1998, April 1999, and in 
January 2000 when PTSD was also 
noted); bipolar disorder and PTSD 
that was non-combat related (in a 
September 2004 VA psychiatry note); 
and PTSD due to military and 
childhood sexual trauma (in October 
2006).  A complete rationale must be 
given for all opinions and 
conclusions expressed.  

6.  The veteran is to be afforded a VA 
examination, performed by a urologist.  
The veteran's claims files are to be made 
available to the examiner prior to the 
examination.  All indicated tests and 
studies should be conducted and all 
clinical findings reported in detail.  
The examiner is to address the following 
questions:

*	Identify all currently present 
urological disorders.

*	Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any current 
urological disorder is related to 
the veteran's period of active 
service, to include findings noted 
in the service medical records from 
July to September 1982 when she was 
treated for acute pyelonephritis and 
underwent reimplanation of the right 
ureter?

*	A complete rationale is to be 
provided for all opinions rendered.  

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

7.  Thereafter, the RO/AMC must review 
the claims folders and ensure that the 
foregoing development actions, as well as 
any other necessary development has been 
conducted and completed in full.  The 
RO/AMC should review any examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO/AMC must implement 
corrective procedures at once.

8.  The RO/AMC should then readjudicate 
the remaining issues on appeal.  If any 
benefit sought on appeal is not granted, 
the RO/AMC must issue a supplemental 
statement of the case, and provide her 
and her representative with an 
opportunity to respond.  The RO/AMC is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

9.  After the veteran has been given an 
opportunity to respond to the 
supplemental statement of the case and 
the period for submission of additional 
information or evidence set forth in 38 
U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO/AMC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. at. 369.

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


